IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RONALD BAKER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0647

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ronald Baker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, BILBREY, and JAY, JJ., CONCUR.